COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


DENNIS RAY HARRISON
                                                                 MEMORANDUM OPINION *
v.     Record No. 0133-08-3                                          PER CURIAM
                                                                     MAY 13, 2008
COMMONWEALTH OF VIRGINIA/
 DEPARTMENT OF MINES,
 MINERALS & ENERGY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellant.

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Deanis L. Simmons, Senior Assistant
                 Attorney General, on brief), for appellee.


       Dennis Ray Harrison appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove (1) his psychological condition is either a compensable

occupational disease or a compensable ordinary disease of life; and (2) he is totally incapacitated

for all work due to that condition. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Harrison v. Commonwealth of Virginia/Dep’t of Mines,

Minerals & Energy, VWC File No. 230-97-89 (Dec. 7, 2007). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.